Exhibit 10.61

AMENDMENT NO. 1

TO THE

QUAKER CHEMICAL CORPORATION

2006 LONG-TERM PERFORMANCE INCENTIVE PLAN

(As Amended and Restated effective November 8, 2006)

WHEREAS, Quaker Chemical Corporation (the “Company”) maintains the Quaker
Chemical Corporation 2006 Long-Term Performance Incentive Plan as amended and
restated effective November 8, 2006 (the “Plan”);

WHEREAS, under Section 2.6 of the Plan, the Board of Directors is authorized to
amend the Plan, including an amendment that may adversely affect participants if
the Compensation/Management Development Committee (the “Committee”) determines
that the amendment is necessary or appropriate to avoid the additional tax under
Section 409A(a)(1)(B) of the Internal Revenue Code; and

WHEREAS, the Committee recommends that the Board of Directors adopt this
Amendment No. 1 to reflect final regulations under Section 409A of the Internal
Revenue Code;

NOW THEREFORE, the Plan is hereby amended effective January 1, 2008 as follows:

 

1. Section 2.1(y) is amended to read as follows:

(y) “Short-Term Deferral Date” means (i) with respect to a Performance Stock
Unit or Performance Incentive Unit, a date within the 2 1/2 month period
immediately following the last day of the Performance Period for which such
Award was made; provided that such period (measured from the last day of the
period) shall be less than 2 1/2 months to the extent necessary to cause such
period to be within one calendar year, and (ii) with respect to a Restricted
Stock Unit that is not a Performance Stock Unit, a date within the 2 1/2 month
period immediately following the last day of the calendar year in which the Unit
is no longer subject to a substantial risk of forfeiture. A Participant shall
have no right to interest as a result of payment on a date after the first day
of such period. Notwithstanding the foregoing, for purposes of determining the
date payment “would otherwise be made” with respect to a Performance Incentive
Unit under Sections 8.3 and 9.4, the date payment is actually made to similarly
situated Participants with respect to the Performance Period shall be
determinative, and not the Short-Term Deferral Date.

 

2. Article 11 is amended by adding a new Section 11.4 to the end thereof to read
as follows:

11.4 Code Section 409A. Notwithstanding any provision of this Plan to the
contrary, if a Participant is a specified employee (as defined in Treas. Reg.
§1.409A-1(i)), any payment or benefit under this Plan that constitutes deferred
compensation subject to Code Section 409A and for which the payment event is
separation from service (as defined in Treas. Reg. §1.409A-1(h)) shall not be
made or provided to the Participant before the date that is six months after the
date of the Participant’s separation from service. Any payment or benefit that
is delayed pursuant to this Section 11.4 shall be made or provided on the first
business day of the



--------------------------------------------------------------------------------

seventh month following the month in which the Participant’s separation from
service occurs. With respect to any cash payment delayed pursuant to this
Section 11.4, the delayed payment shall include interest, at the Wall Street
Journal Prime Rate published in the Wall Street Journal on the date of the
Participant’s separation from service (or the previous business day if such date
is not a business day), for the period from the date the payment would have been
made but for this Section 11.4 through the date payment is made. The provisions
of this Section 11.4 shall apply only to the extent required to avoid a
Participant’s incurrence of any additional tax or interest under Code
Section 409A. To the extent any payment or benefit under the Plan constitutes
deferred compensation subject to Code Section 409A, this Plan is intended to
comply with Code Section 409A and shall be administered, interpreted and
construed in accordance therewith to avoid the imposition of additional tax
under Code Section 409A.

IN WITNESS WHEREOF, Quaker Chemical Corporation has caused these presents to be
duly executed on this 19th day of November, 2008.

 

    QUAKER CHEMICAL CORPORATION Attest:   /s/ Irene M. Kisleiko     By:   /s/ D.
Jeffry Benoliel       Name:   D. Jeffry Benoliel       Title:   VP-Global
Strategy, General Counsel         & Corporate Secretary